36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell Ray POWERS, Petitioner Appellant,v.Dennis R. BIDWELL, Warden, FCI Morgantown, WV;  Jack Story,Warden, FCI/FPC Ashland, KY;  Emmett Sites, SeniorOfficer Specialist, FCI/FPC Ashland, KY,Respondents Appellees.
No. 94-6405.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 25, 1994Decided:  September 27, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-93-166-E)
Russell Ray Powers, Appellant Pro Se.
Elgine Heceta McArdle, Office of the United States Attorney, Wheeling, WV, for Appellees.
N.D.W.Va.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 28 U.S.C. Sec. 2241 (1988) petition and his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Powers v. Bidwell, No. CA-93-166-E (N.D.W. Va.  Mar. 16 & 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED